Citation Nr: 1329393	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-24 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for a right foot disability. 


REPRESENTATION

Veteran represented by:	The American Legion 


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from July 1952 to 
July 1956.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2009 decision. 

The Board must note that in reviewing this case the Board 
has not only reviewed the Veteran's physical claims file, 
but also his file on the "Virtual VA" system to insure a 
total review of the evidence. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a November 1989 decision, the RO denied the Veteran's 
claim of entitlement to service connection for a right foot 
disability; and the Veteran neither perfected an appeal nor 
submitted new and material evidence within the one year 
appeal period.

2.  Evidence obtained since the November 1989 rating 
decision is new, as it shows a current right foot disability 
but is not material as it does not relate to an 
unestablished fact necessary to substantiate the claim.  

3.  No evidence that has been submitted since the November 
1989 rating decision would trigger VA's duty to assist the 
Veteran were his claim to be reopened.


CONCLUSIONS OF LAW

1.  The November 1989 decision, which denied entitlement to 
service connection for a right foot disability, is final.  
38 U.S.C.A. § 4004(b) (West 1988); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1989).

2.  New and material evidence has not been submitted, and 
the Veteran's claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran's claim of entitlement to service connection for 
a right foot disability was previously denied by a December 
1989 rating decision.  

The Federal Circuit has held that a RO decision becomes 
final "only after the period for appeal has run," and that 
"[a]ny interim submissions before finality must be 
considered by the VA as part of the original claim."  
Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 
2007).  The Court has also held that if "new and material 
evidence is received within one year after the date of 
mailing of an RO decision, it may be 'considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period' that prevents an initial 
determination from becoming final."  King v. Shinseki, 23 
Vet. App. 464, 466-67 (2010) (emphasis added) (citation 
omitted).  When VA fails to consider new and material 
evidence submitted within the one-year appeal period 
pursuant to § 3.156(b), and that evidence establishes 
entitlement to the benefit sought, the underlying RO 
decision does not become final.  Young v. Shinseki, 22 Vet. 
App. 461, 466 (2009).
  
In this case, while the Veteran filed a notice of 
disagreement with the November 1989 rating decision, he 
failed to perfect an appeal following the issuance of a 
statement of the case in December 1989, and he failed to 
submit any additional evidence within a year of the December 
1989 rating decision, making that decision final.  38 
U.S.C.A. § 4004(b) (West 1988); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1989).  However, a previously denied claim may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).
 
New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The preliminary question of whether a previously denied 
claim should be reopened is a jurisdictional matter that 
must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, the initial question before the 
Board is whether new and material evidence has been 
presented to reopen the claim.

The Board notes that the Veteran's service medical records 
could not be located at the time of the November 1989 rating 
decision and have not been located since, possibly because 
they were destroyed in the 1973 fire at the National 
Personnel Records Center in St. Louis, Missouri (NPRC).  In 
such cases, the Board has a heightened duty to explain its 
findings and conclusions and to consider the benefit of the 
doubt rule due to the absence of possible pertinent service 
medical records.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, this heightened obligation does not 
establish a heightened "benefit of the doubt" or lower the 
legal standard for proving a claim of service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 
46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995). 
 
At the time of the November 1989 rating decision, the 
evidence of record included the Veteran's assertions in his 
June 1988 claim that he had broken his right foot in 1954 at 
West Palm Beach AFB, that the foot had not healed correctly, 
and that he had developed a growth or bone that protruded 
away from the top of his foot causing pain over the years.

Social Security Administration (SSA) records failed to note 
any right foot disability, noting only back, hip, and neck 
problems.  Records also showed that the Veteran had 
experienced considerable trauma in 1972 in a work accident 
in which he was knocked over and down an embankment by a 
large railroad dumpster, causing multiple pelvic fractures, 
subluxation of the left sacroiliac joint, and marked 
displacement of the entire left hemipelvis.

VA treatment records at the time of the November 1989 rating 
decision showed that in June 1988 the Veteran had a 
dermatofibroma or cyst excised from his right foot.  The 
Veteran again stated at that time that he had fractured his 
right foot in 1954 and had a cyst on that foot ever since.  
However, x-rays did not how any significant post fracture 
deformity, as there was no bone expansion or exostosis, and 
no calcification in the subjacent tissues.  The radiologist 
stated that there were no significant findings about the 
base of the 5th metatarsal and no significant fracture 
deformity centered around the proximal end of the 5th 
metatarsal.  

The Veteran underwent intensive inpatient treatment for two 
weeks in 1988 for back pain, but while the excision of the 
dermatofibroma was noted, there was no mention of any in-
service foot fracture, despite discussion of a pelvis 
fracture in 1972 and development of neck pain in 1985.  The 
Veteran's extremities were noted to be within functional 
limits in terms of range of motion and muscle power.

To summarize, at the time the Veteran's claim was denied in 
November 1989, the Veteran had clearly made known his 
assertion that he had fractured his right foot during 
service and that he believed that this had led to surgery on 
the foot in 1988.  The foot surgery was also fully 
documented. 

The Veteran filed to reopen his claim in July 2009, 
indicating once again that he had fractured his right foot 
in service.  In August 2009 the Veteran wrote that he 
injured his right foot in service playing football and was 
placed in traction for five days and given physical therapy 
for approximately eight weeks.  He stated that he had 
continued to experience weakness stiffness, soreness, 
instability in his right foot and had to elevate the foot at 
night.  He asserted that he had his first surgery for his 
fractured instep in 1989, just before applying for service 
connection for his right foot.  A similar statement was 
submitted in October 2009.  Having reviewed the Veteran's 
statements, the Board notes that while the Veteran has added 
additional information such as that the alleged injury 
resulted from a football injury; the Veteran's basic 
contention that he fractured his right foot during service 
has not changed.

Several VA treatment records have also been obtained, but 
the only two which address the right foot are from June 
2010.  On one occasion, the Veteran presented with a 2 inch 
oblong raised area on top outer side of right foot, without 
any redness or warmth noted.  The Veteran denied 
experiencing any pain and indicated that the raised area had 
been present since the previous week.  The Veteran again 
reported that he had broken his foot in the military in 1954 
and stated that the injury had never healed right.  Ten days 
later, the Veteran presented with swelling on the forefoot 
of the right foot, which had begun approximately three weeks 
earlier without any injury or trauma.  The Veteran denied 
any falls or dropping anything on the foot, stating that it 
just kind of swelled up.  It was very painful and difficult 
for him to get out of bed.  

In this case, the Veteran's claim was previously denied, 
because it was felt that he did not have a right foot 
disability as a result of his military service.  The 
cornerstone of the Veteran's claim since he initially filed 
his claim in 1988 was that he had fractured his foot in 
service.  However, no additional evidence has been submitted 
since his claim was initially denied in 1989 to bolster this 
assertion.  For example, no medical opinion has been 
submitted even suggesting that there is evidence to support 
the Veteran's contentions of an in-service fracture or 
related current, chronic right foot disability.  

The Veteran's claim was previously denied, because it was 
not found that a right foot fracture occurred during 
service.  Since that time, no medical evidence or opinion 
has been advanced even suggesting that the Veteran fractured 
his right foot during service.  This is relevant in that the 
evidence of record at the time of the prior denial included 
x-rays which did not show any residual foot fracture.  Here, 
the only additional evidence received since the Veteran's 
claim was previously denied are his continued statements to 
the effect that he fractured his foot in service (whether 
made to VA or to a medical professional).  However, these 
statements have not provided any additional insight into the 
alleged injury.  Rather, the Veteran continues to assert, as 
he did in 1989, that he fractured his right foot in service 
and that it led to a current right foot disability.  

The Board is aware that when determining whether the 
submitted evidence meets the definition of new and material 
evidence, VA must consider whether the new evidence could, 
if the claim were reopened, reasonably result in 
substantiation of the claim.  Shade v. Shinseki, 24 Vet. 
App. 110, 118 (2010).  Pursuant to Shade, evidence is 
considered new if it has not been previously submitted to 
agency decisionmakers, and it is material if, when 
considered with the evidence of record, it would at least 
trigger VA's duty to assist by providing a medical opinion, 
which might raise a reasonable possibility of substantiating 
the claim.  Id.  The Court interprets the language of 38 
C.F.R. § 3.156(a) as creating a low threshold, and views the 
phrase "raises a reasonable possibility of substantiating 
the claim" as "enabling rather than precluding reopening."  

The Board acknowledges that this is a low threshold, but it 
is a threshold nonetheless, and as described the evidence 
that has been added since 1989 does not reach that 
threshold.  Simply put, the evidence the Veteran has 
presented in an effort to reopen his claim is entirely 
duplicative of the evidence that was already of record and 
considered in previously denying his claim.  That is, the 
evidence (namely the Veteran's statements) submitted since 
1989 is essentially identical to his statements which were 
of record at the time his claim was previously denied, and 
the only new information that was conveyed by the Veteran's 
statements was that the alleged foot fracture occurred while 
playing football, which is not material to the adjudication 
of this claim.  Were the Board to reopen based solely on the 
reiteration of a previously adjudicated contention, it would 
remove any purpose for the new and material requirements 
enacted by Congress.  Thus, because the evidence that has 
been submitted since the Veteran's claim was previously 
denied is not new and material, the Veteran's request to 
reopen his claim for service connection for a foot 
disability is denied. 


Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  With respect to service connection 
claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability 
rating and effective date of award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a 
letter dated in August 2009, which informed the Veteran of 
all the elements required by the Pelegrini II Court as 
stated above.  The letter also informed the Veteran how 
disability ratings and effective dates were established; and 
informed him both what "new" and "material" meant in the 
context of his right foot claim, and why his claim had 
previously been denied.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. 

As to VA's duty to assist, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
treatment records have been obtained.  The Veteran was also 
offered the opportunity to testify at a hearing before the 
Board, but he declined.  Several SSA records were of record, 
and a request was made to SSA to determine if there were any 
additional records, but a response was received in January 
2011 indicating that there were no records available.  

While a medical opinion of record was not provided with 
regard to the Veteran's previously denied claim, VA is not 
required to obtain an examination or obtain a medical 
opinion because VA has determined that new and material 
evidence has not been received and the claim has not been 
reopened.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  
As such, an opinion is not necessary.  

As noted above, the Veteran's service treatment records 
(STRs) are missing and likely fire-related and unavailable 
for review in this case.  The RO previously requested the 
Veteran's STRs in 1988, but no records were found.  The 
Veteran completed an information form to assist in 
reconstructing the missing records in March 1989.  In 
February 2011, the RO again attempted to locate the 
Veteran's STRs, but once again, no records were located.  
The Veteran was advised of this by letters in November 2011 
and January 2012.  He was asked to complete and return NA 
Form 13055 and provide any STRs that he had in his 
possession.  He did not submit any records.  A Formal 
Finding on the Unavailability of Service Records was made in 
September 2012.  In the "evidence" portion of the May 2010 
SOC, the RO reiterated that no service medical records were 
available for review and stated that efforts to obtain the 
records were unsuccessful.  The RO further noted that its 
decision would be reconsidered if the records were located 
at a later date.  Therefore, in light of the foregoing, the 
Board finds that further efforts to obtain missing service 
records would be futile and the duty to notify the Veteran 
of VA's inability to obtain records, as outlined in 
38 C.F.R. § 3.159(e), was satisfied.  

The Board is aware that when, as here, service records are 
unavailable through no fault of the Veteran, VA has a 
heightened duty to assist, as well as an obligation to 
explain its findings and conclusions and carefully consider 
the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 
Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  However, the Board concludes that any 
heightened duty to assist has been met by the above 
discussion. 

It is also noted that the Veteran requested a Travel Board 
hearing in his substantive appeal.  He was initially 
scheduled for a hearing at the Philadelphia RO in October 
2012, but he postponed the hearing.  He was rescheduled for 
a hearing in May 2013, but he subsequently contacted the RO 
and requested a video hearing, which he was then scheduled 
for a video hearing at the Lebanon VAMC.  Unfortunately, the 
Veteran failed to report to the scheduled hearing and he 
neither expressed good cause for his absence nor request to 
be rescheduled.  Thus, given his failure to appear, without 
the provision of any good cause for his absence, the 
Veteran's hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.701(d).

As such, VA has satisfied its duties to notify and assist, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this 
appeal.


ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for a right foot 
disability, the claim is not reopened, and the appeal is 
denied.



____________________________________________
M. TENNER 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


